 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheM.I.T.case, and likewise noted that Congress had placed its im-primatur on the Board policy of not asserting jurisdiction over theactivities of nonprofit employers or their employees other than "in ex-ceptional circumstances and in purely commercial activities." 11Moreover, neither the 1959 amendments to the Act, nor their under-lying legislative history, indicate any change in the congressional ap-proval of this doctrine.In theM.I.T.case it was at least shown that the employer's activitieshad a real impact on national defense.No such showing has beenmade in this case. In line with congressional policy, I would declineto assert jurisdiction over Woods Hole.3s SeeOffice Employees International Union, Local 11 (Oregon Teamsters) v N L R B ,353 U S. 313, 318-319Hot Shoppes,Inc.andHotel-Motel Service Workers,Drug Store,Sports Events and Industrial Catering Employees Union,Local593,AFL-CIO,Petitioner.Case No. 13-RC-8969. June28, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Albert Kleen, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case the Board finds :1.The Employer is a Delaware corporation which operates a res-taurant and airline catering business in a number of States in theUnited States.This proceeding involves the Employer's airline cater-ing operations located in Chicago, Illinois.The Employer's grossvolume of business during the year preceding the filing of the petitionexceeded $1 million.During the same period, the Employer soldgoods whose value exceeded $500,000 to firms engaged in interstatecommerce and it purchased materials and supplies which were shippedinto Illinois from outside the State whose value exceeded $50,000.The Employer stipulated, and we find, that it is engaged in commercewithin the meaning of the Act.However, the Employer moved thatthe petition be dismissed on the ground that the employees coveredby the petition are subject to the jurisdiction of the Railway LaborAct, and, therefore, under Section 2(2) and 2(3) of the Act, the'At the hearing the petition and the other formal papers in this proceeding wereamended to show the correct names of the Employer and the Union as they appear inthe caption.143 NLRB No. 59. HOT SHOPPES, INC.579Board lacks jurisdiction over this proceeding.2 In the alternative,the Employer, relying on such cases asWings£WheelsInc.,3movedthat the Board certify the entire matter to the National MediationBoard for a determination of its jurisdiction over the Employer underthe Railway Labor Act. The Petitioner, on the other hand, contendedthat the Employer's employees are not under the jurisdiction of theRailway Labor Act, and that even an administrative submission ofthe issue to the National Mediation Board is unnecessary.The Employer's Chicago operations involve the preparation of foodat its commissaries at Harper Drive and Schiller Park, the transporta-tion of food to O'Hare Airport, the loading of food on planes, andthe return of soiled equipment to the commissaries.Although theEmployer provides food and catering services to airlines, it has notbeen certified by the Civil Aeronautics Board as a common carrierby air.The only customers of the Employer at the airport are theairlines to which it supplies food and services.'Except for suchcommissary equipment as refrigerators, ranges, and other incidentalequipment needed to process and produce food items, which the Em-ployer owns, the airlines own all the other equipment used in trans-porting food to and from the field, including such items as trucks,silverware, dinnerware, and ovens.At Schiller Park, the Employerservices a number of airlines, including TWA, its largest customerat that location.At Harper Drive, the Employer services onlyAmerican Airlines.Airline personnel regularly inspect the Em-ployer's commissaries, supervising the food preparation to make cer-tain that the airline's specifications are observed; they also supervisethe transportation of food to the field and the loading of food onplanes.Airline personnel are authorized to give direct orders to theEmployer's employees on the airfield, with respect to the Employer'sother operations.However, airline personnel may only make recom-mendations to the Employer's supervisors or to the employees them-selves,which the Employer's supervisors and employees have beeninstructed to follow.Airline personnel also have the right to recom-mend removal of the Employer's employees or to suggest disciplinary2The Railway Labor Adt,Section 151(Fifth),defines employees covered by that At asincluding"every person in the service of a carrier(subject to its continuing authority tosupervise and direct the manner of the rendition of his service)who performs any workdefined as that of an employee or subordinate official in the orders of the Interstate Com-merce Commission now in effect,and as the same may be amended . . .Section 181. 11of the Railway Labor Act provides that the provisions of Section 150et seq.of that Act"are extended to and shall cover every common carrier by air engaged in interstate com-merce,and every carrier by air transporting mail for or under contract withthe UnitedStates Government,and every air pilot or other person who performs any work as anemployee or subordinate official of such carrier or carriers, subject to its or their con-tinuing authority to supervise and direct the manner of rendition of his service "3 139 NLRB 578.4The agreements between the airlines and the Employer were not produced at thehearing.717-672-64-vol. 143--38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDaction, and these recommendations are usually followed by the Em-ployer's supervisors.The Employer's employees, however, are hiredand paid by the Employer and not by any airline. None of the air-lines otherwise controls the relationship between the Employer andits employees or determines the terms and conditions of employmentof these employees.We note at the outset that it is not contended that the Employeritself is subject to the Railway Labor Act or that Section 2(2) ofthe Act, which excludes from the definition of "employer" "any per-son subject to the Railway Labor Act," requires our dismissal of theproceedings herein.The thrust of the Employer's argument appearsto be that itsemployeesherein are subject to the Railway Labor Act,and, therefore, under Section 2(3) of the Act, the Board is withoutjurisdiction.Section 2(3) of the Act in defining "employee," ex-cludes "any individual employed by an employer subject to the Rail-way Labor Act." But, as we have already emphasized, the Employeritself is not, nor does it contend that it is, subject to the Railway LaborAct.It is therefore apparent, and we find, that under the provisionof the Act, the Board has jurisdiction over the Employer.It is likewise clear, and we find, that the employees themselves arenot employees subject to the Railway Labor Act.Under Section 181of the Railway Labor Act,5 the provisions of that Act are made ap-plicable to certain common carriers by air and "every air pilot orother person who performs any work as an employee or subordinateofficial of such carrier or carriers, subject to its continuing authorityto supervise and direct the manner of rendition of his service."How-ever, the Employer herein is concededly not a common carrier by airand, while we may assume that the various airlines with which theEmployer does business at the O'Hare Airport in Chicago are com-mon carriers by air, the record establishes that the employees of theEmployer are employed by the Employer and not by the airlines andthey therefore are neither "employees" nor "subordinate officials" ofcommon carriers by air.Nor are the employees of the Employercovered by Section 151 (Fifth) of the Railway Labor Act-assumingthat that section is applicable to the instant situation.6 In the firstplace, the employees herein are not "in the service of a carrier" nor,so far as appears from the record, do they perform "any work definedas that of an employee or subordinate official in the orders of theInterstate Commerce Commission...." Further, even assuming thatSection 151 (Fifth) should be construed to include an employee "sub-6This section is quoted in footnote 2,supra.6 ,Since the Employer contends that Its employees are subject to the Railway Labor Actonly because of its relationship to the airlines at O'Hare Airport,itwould appear thatSection 181 which deals specifically with common carriers by air, rather than Section 151(Fifth)which describes generally the coverage of the Railway Labor Act, should governthis situation.Section 151 is also quoted above. HOT SHOPPES, INC.581ject to its [a carrier's] continuing authority to supervise and directthe manner of rendition of his service" even if such employee is not"in the service of a carrier," the record here makes it abundantlyclear that the employees of the Employer are not subject to the "con-tinuing authority" of airline personnel.Thus, the authority of air-line personnel to "direct the manner of rendition of service" of em-ployees of the Employer is limited to those times that employeesare physically on the airfield.And while, at other times, airline per-sonnel may make recommendations respecting the manner in whichthese employees perform their work and respecting their employmentstatus, this authority may be exercised only through the Employer'ssupervisors.'In this connection, we also deem it significant that ona number of occasions the Board has exercised jurisdiction over theEmployer's airline catering operations and that at no time in the pasthas the Employer contended that the Board was without jurisdictionover these operations on the ground that its airline catering employeeswere subject to the Railway Labor Act .8In view of the foregoing, we find that the employees involved hereinare not subject to the Railway Labor Act and we shall, accordingly,deny the Employer's motion to dismiss the petition on jurisdictionalgrounds.Further, since it is apparent that there is no tenable basisfor the Employer's contention that the Board is without jurisdictionover the operations involved herein, we find that no useful purposewould be served by referring this proceeding to the National Media-tion Board for a determination of its jurisdiction under the RailwayLabor Act.'2.The labor organization herein claims to represent certain em-ployees of the Employer.loPThe Employer in its brief relies on the decision of the Interstate Commerce Commission,Ex parte72,where dining car employees of the Fred Harvey Company, hired and paidby that Company, were found to be employees subject to the jurisdiction of the RailwayLabor Act.However, in that case, unlike here, there was direct and continuous controlby the conductor of the train over thedining caremployees throughout the trip, and thecontract between the railroad and Harvey specifically gave the railroad the right to super-vise and discharge the dining car employees.8 See, for example,National Caterers of New York, Inc.,129 NLRB 699 (Idlewild Air-port) ;Hot Shopper, Ino.,189 NLRB 1253 (Friendship Airport) ;Hot Shopper, Inc,130NLRB 138 (Washington National Airport) ;Hot Shoppes, Inc,130 NLRB 144 (Midwayand O'Hare Airports).9 The cases relied on by the Respondent in this connection are inapposite, since in thosecases, the employer involved, unlike the Employer herein, was a common carrier whichwas at least arguably subject to the Railway Labor Act.Thus, for example, inWings &Wheels Inc., supra,the employer was engaged in forwarding freight by truck to andfrom various airlines pursuant to a freight forwarder's authorization issued by the CivilAeronautics Board, and inBradley Flying Service, Ino.,131 NLRB 437, the employerwas engaged in maintaining,fueling, and storing aircraft and in chartering flying servicesunder a certificate issued by the Civil Aeronautics Administration.lOLocal No. 713, International Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, was permitted to intervene at the hearing for the limited purpose ofasserting its claim to the unit of the Employer's employees found appropriate in CaseNo. 13-RC-8021(not published in NLRB volumes)discussedinfra.The Intervenor doesnot seek to represent any of the employees sought by the Petitioner herein. 582DECISIONSOF NATIONALLABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit comprising all kitchen employees ofthe Employer at its O'Hare Airport operations including those em-ployed at its Harper Drive and Schiller Park, Illinois, commissaries,but excluding those employees in the unit found appropriate by theBoard in Case No. 13-RC-8021.11 In that case, the Regional Direc-tor found appropriate a unit comprising "all flight equipmenthandlers and their helpers, setup men, and all regularly employedpart-time employees in these categories engaged in the transportationof food from company premises to airplanes, installing and removingfood from such airplanes, and transporting food from the airplanesto the company premises, at the Employer's Chicago, Illinois, plantsatMidway Airport, O'Hare International Airport, and its FranklinPark, Illinois, plant but excluding field supervisors, supervisors asdefined by the Act, and all other employees." 12On November 14,1961, a request for review of the Regional Director's Decision and Di-rection of Election filed by the Employer in that case was denied bythe Board, and on December 1, 1961, an election was held in that unit.On April 2,1962, the Employer filed a motion seeking reconsiderationof that decision, and, in an order being issued simultaneously here-with, the Board has denied the motion for reconsideration.13TheEmployer contends that the only appropriate unit in this case shouldu More specifically,the Petitioner seeks to represent a unit composed of all full-timeand regular part-time food preparation employees,cooks, dishwashers,porters, coffee men,food setup men, ice men, garbage men, utility men, storeroom and liquorroom employees,and packers, employed at the Employer's facilities located at Harper Drive, O'Hare Inter-national Airport, Chicago, Illinois, and at the Employer's facilities located at SchillerPark, Illinoits,but excluding all flight equipment handlers,their helpers, and loadingsetup men engaged in the transportation of food from the Employer's premises to air-planes, installing and removing food from airplanes,and transporting food from airplanesto the Employer's premises,all other employees included in the unit in the Decision andDirection of Election in Case No.13-RC-8021, guards, temporary employees,casual em-ployees, andsupervisors as definedin the Act.11The record indicates that since the Direction of Election in Case No. 13-RC-8021,Midway Airport has been closed, the Employer has closed the Franklin Park commissaryand transferred its food preparation operations to two new commissaries, one at HarperDrive, located about 21/2 miles from O'Hare Airport, and the other at Schiller Park,located about 11A miles from O'Hare Airport.On November 16, 1962, the Employermoved to consolidate the instant case with Case No. 13-RC-8021 on the ground that thetwo cases are interconnected and that major changes have taken place in the Employer'sChicago operations since the unit determination in Case No. 13-RC '5021.However,since the Board is now denying the Employer's motion for reconsideration of its unit find-ing in Case No. 13-RC-8021,and is also finding that the unit sought herein is separatelyappropriate,and since the record in Case No 13-RC-8021 was incorporated by the hear-ing officer in the record of the instant case, and, in an order being issued simultaneouslyherewith, the Board has incorporated the record in this case in Case No. 13-RC-8021,we shall deny the motion to consolidate.isHowever,a hearing is to beheld with respect to several challenged ballots cast inthe election held in that unit. Since in Case No. 13-RC-8021, the Employer challengedthe ballot of employee Churchill on the ground that he properly belonged in the kitchenunit and not in the unit found appropriate therein, and since the issue as to this challengehas been included in the hearing to be held,we shall allow Churchill to vote in the elec-tion herein subject to challenge. NEWARK STOVE CO.583be an overall unit composed of all employees engaged in food, beverageand equipment preparation, assembly, handling, receiving, storage,packing and maintenance employees, including food and equipmenthandlers and food and equipment helpers at its commissaries and air-port operations at O'Hare International Airport, and its Harper Driveand Schiller Park commissaries.As the record indicates that the Petitioner herein seeks an electionamong all the employees employed by the Employer at its operationsin Chicago, Illinois, other than those included in the unit which theBoard found appropriate in Case No. 13-RC-8021, we find that theunit sought herein is appropriate as a, residual unit apart from whetheritmight be appropriate on other grounds.We shall, therefore, directan election in such unit.Accordingly, we find that the following employees employed at theEmployer's facilities located at Harper Drive and at O'Hare Inter-national Airport, Chicago, Illinois, and at the Employer's facilitieslocated at Schiller Park, Illinois, constitute an appropriate unit forthe purposes of collective bargaining within the meaning of Section9(c) of the Act:All full-time and regular part-time food preparation employees,cooks, dishwashers, porters, coffee men, food setup men, ice men,garbage men, utility men,, storeroom and liquorroom employees, andpackers but excluding flight equipment handlers, flight equipmenthelpers, and loading setup men engaged in the transportation of foodfrom the Employer's premises to airplanes and installing and remov-ing food from airplanes, and transporting food from airplanes to theEmployer's premises, all other employees included in the unit in theDecision and Direction of Election in Case No. 13-RC-8021, tempo-rary employees, casual employees, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]Newark Stove Co.andOffice Employees International Union,AFL-CIO,Petitioner.Case No. 8-RC-787. June 28, 1963DECISION AND ORDER CLARIFYING CERTIFICATIONOn June 19, 1950, the Board certified Office Employees Interna-tional Union, AFL-CIO, as the exclusive representative of the em-ployees of Newark Stove Co. in the following unit : i "All office andfactory clerical employees including chief clerk, timekeepers, cost timeclerks, production clerks, office janitors, senior clerks, stenographers,1This certification is not published in NLRB volumes.143 NLRB No. 45.